EXHIBIT 10.1

 

CLOSING AGREEMENT

 

Reference is made to a certain Exclusive Patent and Know-How License Agreement
including Transfer of Ownership, dated January 15, 2009 by and between RLP
Energy, Inc., as predecessor in interest to MES (as defined below), and Energy &
Environmental Research Center Foundation (the “Licensor”), a North Dakota
nonprofit entity, as amended by Amendments 1, 2, 3, 4 and 5 prior hereto (as
amended by Amendments 1, 2, 3, 4, and 5, the “License Agreement”) by and among
the Licensor, MES, Inc. (“MES”), a successor to all the rights, titles and
interests of RLP Energy, Inc., and Midwest Energy Emissions Corp. (“ME2C” and,
together with MES, the “Company”). The License Agreement provides that under
certain conditions the Company shall have the option to acquire the Patent
Rights upon the payment of certain cash consideration and additional shares of
its common stock, which option the Company has elected to exercise pursuant to a
letter dated January 5, 2017, as amended on March 23, 2017 and April 12, 2017
(as amended, the “Election Letter”), between the Company and the Licensor. All
capitalized terms used herein which are not defined herein, but which are
defined in the License Agreement, shall have the respective meanings ascribed
thereto in the License Agreement. This Agreement is hereinafter referred to as
the “Closing Agreement”.

 

The undersigned parties hereby agree and acknowledge as follows:

 

1. The undersigned parties hereby confirm that as of April 21, 2017 (the
“Closing Date”), the Company has paid the Licensor $2,500,000 by wire transfer
in immediately available funds. Within twenty four (24) business hours of the
receipt by Licensor of the wire transfer of $2,500,000 as referred to in the
preceding sentence, Licensor shall execute and deliver to ME2C an Assignment of
the Patent Rights (the “Assignment”) in the form attached as Exhibit 1 hereto.
Conditioned upon consummation of the transactions contemplated in the preceding
two sentences, within 30 days of the date of the Assignment, the Company will
issue (i) 628,998 shares of its common stock to the Licensor and (ii) 296,002
shares of its common stock directly from ME2C to the Inventors in the quantities
set out in the table immediately below, subject to receipt by the Company from
the Licensor and each of the Inventors of a properly executed Recipient
Agreement in the form attached as Exhibit 2 hereto, provided that no delay in
delivery of an executed Recipient Agreement shall relieve ME2C from the
obligation to deliver the shares to the respective Recipient upon receipt of the
applicable executed Recipient Agreement.

 

Inventor name

 

Number of Inventor Shares

 

 

Percentage of Inventor Shares

 

John Pavlish

 

 

97,958

 

 

 

33.09 %

Ed Olson

 

 

97,958

 

 

 

33.09 %

Mike Holmes

 

 

89,540

 

 

 

30.24 %

Ye Zhang

 

 

7,770

 

 

 

2.62 %

Steve Benson

 

 

1,388

 

 

 

0.46 %

Jason Laumb

 

 

1,388

 

 

 

0.46 %

 

The number of shares issuable hereunder to EERC Foundation and to each Inventor,
as applicable, shall be adjusted proportionately to reflect any stock dividend,
stock split, reverse stock split, or similar event with respect to the
outstanding shares of common stock of ME2C occurring subsequent to or
concurrently with the Closing Date and prior to or concurrently with the
issuance of the shares to the applicable Recipient.

 

  1

   



 

2. As of the Closing Date, the Company has paid the Licensor $12,500
representing the prorated License Maintenance Fee as set forth in the Election
Letter. Following the Closing Date, no additional License Maintenance Fees shall
be due and owing to the Licensor. In addition, other than the Running Royalties
for the calendar year 2016 which were paid within 30 days after the end of the
calendar year 2016, no additional Running Royalties are due with respect to 2017
or otherwise, which additional Running Royalties are deemed waived. To the
extent any such expenses were not paid previously, ME2C agrees to pay all patent
prosecution expenses incurred by the EERC Foundation for patent prosecution or
patent application preparation and filing of any patent application set forth in
the Assignment prior to the Closing Date upon presentation by the EERC
Foundation of appropriate documentation of such expenses.

 

3. The Licensor hereby represents and warrants that (i) it is the sole owner of
the entire right, title and interest in and to the Patent Rights transferred in
accordance with the Assignment, (ii) it has the full and legal right and
authority to assign to the Company the Patent Rights transferred in accordance
with the Assignment, and (iii) no third party has or has ever had any license,
option, lien or other rights or interest in or to the Patent Rights, except as
otherwise set forth herein and in the License Agreement.

 

4. Within thirty (30) days after the Closing Date, Licensor shall provide the
Company with all documents in its actual possession or as received from its
patent counsel with respect to the filing, prosecution or infringement of the
Patent Rights (including inventorship and patentability analyses) or the
conception, reduction to practice or assignment by the inventors, of the
inventions disclosed or claimed in the Patent Rights, including without
limitation all files concerning the Patent Rights, as such files are maintained
by Licensor. Licensor shall have the right to retain copies of all documents so
delivered to the Company hereunder.

 

5. The Licensor retains a nontransferable, royalty-free, nonexclusive right for
the University of North Dakota Energy & Environmental Research Center to
practice all inventions under the Patent Rights and Know How (as defined in the
License Agreement) for research and development purposes.

 

6. Licensor hereby acknowledges that the Company, and any lawful successor and
assigns, hereby has succeeded to all of the Licensor’s right, title and standing
to receive all rights and benefits pertaining to the Patent Rights, institute
and prosecute all suits and proceedings, and take all actions that the Company,
and any lawful successor and assigns, in its sole discretion, may deem necessary
or proper to collect, assert, or enforce any claim, right or title of any kind
under any and all of the Patent Rights, whether arising before or after the
execution of the Assignment, defend and compromise any and all such actions,
suits or proceedings relating to such transferred and assigned rights, title,
interest and benefits and do all other such acts and things in relation thereto
as the Company, and any lawful successor and assigns, in its sole discretion,
deems advisable.

 

7. The Company acknowledges that the U.S. federal government retains a
nontransferable, royalty-free, nonexclusive right to practice any
government-funded inventions claimed on any Patent Rights as set forth in 35
U.S.C. § 200-211, and the regulations promulgated thereunder, as amended, or any
successor statutes or regulations.

 



  2

   



 

8. Each of ME2C and MES represents and warrants that (i) it is a corporation
validly existing and in good standing in its respective jurisdiction of
incorporation; (ii) execution of this Closing Agreement and the consummation of
the transactions contemplated herein shall not (a) be forbidden or result in a
breach of the articles of incorporation, bylaws, or other governing documents of
either ME2C or MES, or (b) give rise to a breach or an event of default under
any instrument or certificate to which either ME2C or MES is party, or (c) cause
or result in the acceleration of any debt owed by either ME2C or MES; (iii) it
has the requisite power and authority to enter into and perform its obligations
under this Closing Agreement and the consummation of the transactions
contemplated herein, and, in the case of ME2C, to issue the shares of common
stock set forth herein in accordance with the terms hereof; (iv) each of the
transactions (including issuance of the shares herein) has been authorized by
all necessary and appropriate corporate action on the part of ME2C or MES, as
the case may be; (v) each person executing this Closing Agreement has, and will
have in connection with the execution of the Recipient Agreement, on behalf of
ME2C or MES, as the case may be, all necessary power and authority to do so, and
by so doing, shall bind its respective principal; and (vi) upon issuance, the
shares to be issued hereunder shall be authorized, fully paid, and
non-assessable and upon issue shall be validly issued and free of all taxes and
encumbrances thereon, except with respect to each recipient’s own tax liability
that may arise as a result of the issuance of the shares hereunder.

 

9. From and after the date hereof, the Company shall indemnify, defend and hold
harmless Licensor and its officers, employees and agents, and their respective
successors, heirs and assigns (the “Indemnitees”), against any liability,
damage, loss or expense (including reasonable attorney fees and expenses)
incurred by or imposed upon any of the Indemnitees in connection with any claim,
counter- or cross- third-party claims, suits, actions, demands or judgments
arising out of any theory of liability (including within limitation actions in
the form of tort, warranty or strict liability) concerning any manufacture,
sale, service or lease of product or process by the Company under any of the
Patent Rights, or in connection with any third party infringement claim brought
by the Company.

 

10. Each of the parties agrees to perform any and all acts and execute and
deliver such other documents as may be necessary and proper under the
circumstances in order to accomplish the intents and purposes of the
transactions contemplated by this Closing Agreement and the Assignment.

 

11. This Closing Agreement may be executed in counterparts, each of which shall
be deemed an original, and all of which together shall constitute a single
agreement. The counterparts may be delivered by facsimile transmission or by
electronic mail in portable document format (.pdf).

 

12. Upon execution and delivery of the Assignment pursuant to the provisions
hereof, the License Agreement shall be deemed terminated and of no further
effect and neither party hereto shall have any further obligations to the other
except for the obligations set forth herein and in Articles 13 and 14 and
Sections 2.3, 2.5, 11.1 and 11.2 of the License Agreement. Notwithstanding the
foregoing, all representations, warranties, covenants and agreements made by
each of the parties hereto in this Closing Agreement and in Article 1 of the
License Agreement shall survive the Closing Date.

 

13. This Closing Agreement, the Assignment, the License Agreement and the
Exercise Letter supersede all other prior oral or written agreements between the
parties with respect to the matters discussed herein and therein, and this
Closing Agreement, the Assignment, the License Agreement and the Exercise Letter
contain the entire understanding of the parties with respect to the matters
covered herein and therein. This Closing Agreement may not be changed orally,
but only by an agreement in writing signed by the party against whom enforcement
of any change, modification, extension or discharge is sought.

 

  3

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Closing Date.

 



 

MIDWEST ENERGY EMISSIONS CORP. AND MES, INC.

        By: /s/ Richard H. Gross

 

Name:

Richard H. Gross     Title: Chief Financial Officer          

 

 

 

 

 

ENERGY & ENVIRONMENTAL RESEARCH CENTER FOUNDATION

 

 

 

 

 

 

By:

/s/ Ron Ness

 

 

Name:

Ron Ness

 

 

Title:

President

 





 



  4

   



 

Exhibit 1

Assignment

 

 

 

 

 

 



 

   



 

Exhibit 2

Form of Recipient Agreement

 

Undersigned is to be a recipient of shares of common stock of Midwest Energy
Emissions Corp. (“ME2C”) pursuant to the Closing Agreement by and between Energy
& Environment Research Center Foundation, a North Dakota nonprofit entity
(“EERCF”), and the Company (as defined therein).

 

The Closing Agreement (the “Amendment”) was finalized effective as of April 21,
2017.

 

I. To facilitate the receipt of the shares of common stock of ME2C (the “ME2C
Stock”) by Undersigned pursuant to and as set out in the Closing Agreement,
Undersigned represents and warrants to ME2C as follows:

 

(a) Undersigned is capable of evaluating the merits and risks of ownership of
ME2C Stock and has the capacity to protect Undersigned’s financial interests.

 

(b) Undersigned understands that the ME2C Stock being issued pursuant to the
Closing Agreement has not been, and will not be, registered under the Securities
Act of 1933 (the “Act”) or the securities laws of any country, state or other
jurisdiction by reason of a specific exemption from the registration provisions
of the Act and other applicable securities laws, the availability of which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of Undersigned’s representations as expressed herein.

 

(c) Undersigned acknowledges and understands that the ME2C Stock being acquired
by the Undersigned pursuant to the Closing Agreement is being acquired for
investment purposes and not with a view to distribution or resale, nor with the
intention of selling, transferring or otherwise disposing of all or any part of
the ME2C Stock, except selling, transferring, or disposing of the ME2C Stock
made in full compliance with all applicable provisions of the Act, the rules and
regulations promulgated by the Securities and Exchange Commission thereunder,
applicable state securities laws; and that the ME2C Stock is not a liquid
investment. ME2C has no obligation to register the ME2C Stock for resale in any
jurisdiction nor has it made any representations, warranties, or covenants
regarding the registration of the ME2C Stock or any other exemption under the
Act.

 

(d) Undersigned acknowledges that the ME2C Stock must be held indefinitely
unless subsequently registered under the Act or unless an exemption from such
registration is available. Undersigned is aware of the provisions of Rule 144
promulgated under the Act (“Rule 144”), which permit investors who have
satisfied a certain holding period to resell under certain conditions such
securities.

 

(e) Undersigned recognizes that no U.S. federal, state or foreign agency has
recommended or endorsed the issuance or ownership of the ME2C Stock.

 

(f) Undersigned is aware that the ME2C Stock is and will be, when issued,
“restricted securities” as that term is defined in Rule 144.

 

  1

   



 

(g) Undersigned understands that any and all certificates representing the ME2C
Stock and any and all securities issued in replacement thereof or in exchange
therefor shall bear the following legend or one substantially similar thereto,
which Undersigned has read and understands:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The securities have been acquired for investment and
may not be sold, transferred or assigned in the absence of an effective
registration statement for these securities under the Securities Act of 1933 or
an opinion of ME2C’s counsel that registration is not required under said Act.”

 

(h) Undersigned acknowledges that Undersigned has such knowledge and experience
in financial and business matters that Undersigned is capable of evaluating the
merits and risks of an investment in the ME2C Stock.

 

(i) Undersigned represents that Undersigned has not received any general
solicitation or general advertising regarding the issuance of the ME2C Stock.

 

(j) Undersigned further represents that the U.S. social security number or U.S.
taxpayer identification set forth below is correct.

 

II. Covenants of ME2C

 

(a) ME2C shall raise no objection to the transfer of the ME2C Stock and shall
remove and direct its transfer agent to remove any restrictive legend placed
upon the ME2C Stock as soon as practicable following the receipt by ME2C of an
opinion of counsel stating that such legend is not required under applicable
requirements of the Act. The Undersigned shall provide ME2C with a customary
Rule 144 certification necessary for ME2C to satisfy the foregoing requirement.

 

(b) ME2C shall cooperate with counsel to Undersigned in preparing the opinion
referenced in Item II (a) above and shall cooperate with counsel, any broker or
market maker in otherwise enabling Undersigned to confirm that Undersigned has
satisfied the conditions required for resale of the ME2C Stock under Rule 144.

 

(c) ME2C covenants to file timely all reports required to be filed by ME2C under
the Sections 13 or 15(d) (as applicable) of the Securities Exchange Act of 1934
and the rules promulgated thereunder.

 

III. General. Each of ME2C and the Undersigned shall be responsible for its own
costs, fees and expenses, including fees of the counsel of its choice, in
performing the transactions contemplated herein.

 

[signature page follows]

 

  2

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Recipient Agreement as
of the dates indicated below.

  

 



The Undersigned:

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Signature and Title (if applicable)

 

 

 

 

 

 

 

 

Number of Shares

 

 

 

 

 

 

 

 

Soc. Sec. or Tax ID No.

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

The Company:

MIDWEST ENERGY EMISSIONS CORP.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Date

 



 





 

3



 